Citation Nr: 0922123	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-13 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to 
February 2004.  

This matter is on appeal from the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 

FINDING OF FACT

A chronic bilateral hip disorder is not currently shown.


CONCLUSION OF LAW

A bilateral hip disorder was not incurred in or aggravated by 
active duty service; a disability of the hips is not shown.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
   
In this case, the Veteran asserts that he has a bilateral hip 
disorder that was incurred during active service.  
Specifically, he alleges that his bilateral hip disorder 
began following two incidents in basic training.  The first 
incident involved repelling with a rope "digging in" to his 
left hip where he had previously had a trigger point 
injection.  Then, two weeks later, he experienced what he 
reported felt like "an explosion in my back," which he 
"felt on [his] left buttock and it kind of went around to 
[his] left hip."  

However, having carefully reviewed the evidence of record in 
light of these contentions and the applicable law, the Board 
finds that his claim fails because a current disorder is not 
shown for either the left or right hip.

The Board notes that the service treatment records do not 
reflect that he developed a chronic hip disorder in service.  
In fact, service treatment records are negative for any 
complaints following the repelling incident.  Although he 
sought treatment following the second incident, he was not 
diagnosed with any chronic bilateral hip condition.  
Therefore, no chronic hip disorder was noted in service.

Next, post-service evidence reveals normal evaluations of 
both hips, by private and VA physicians, including normal X-
rays, normal MRIs, and normal range of motion evaluations.  
Specifically, a February 2004 MRI from a private physician 
indicated normal findings for both left and right hips.  

Moreover, a physical examination during an April 2004 VA 
examination revealed normal findings of both hips.  Of note, 
the examiner reported that "examination of the hip is normal 
with a normal range of motion bilaterally with extension to 
30 degrees, flexion to 125 degrees, abduction to 45 degrees, 
adduction to 25 degrees, internal rotation to 40 degrees, and 
external rotation of 50 degrees.  X-rays of both hips is 
described as being normal."  The examiner went on to note 
that he "[did] not see any evidence of any hip pathology 
whatsoever."

For entitlement to compensation, the evidence must show the 
existence of a current disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  
In the absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
25 F.3d 1356 (Fed. Cir. 2001).  At this time, there is no 
competent evidence that the Veteran has a disease or injury 
relating to the hips.  Significantly, there is no competent 
evidence of a current diagnosis of a hip disorder.  

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  Lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The Board, however, finds that the Veteran's reported 
history of a continued hip disorder since active service is 
inconsistent with the other evidence of record.  As noted, he 
has no current diagnosis of any hip condition.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
chronic bilateral hip pathology is not the type of disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, No. 06-
0164, 2009 WL 524737 (Fed. Cir. March 3, 2009).  Therefore, 
while he is competent to offer testimony regarding his hip 
symptoms, such as pain, he is not competent to offer an 
opinion as to the etiology or diagnosis of a hip disorder.

Here, competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service treatment reports and post-service 
medical evidence obtained and associated with the claims 
file.  The Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 
Vet. App. at 25.

As stated above, there are no post-service VA treatment or 
private records showing diagnosis of a bilateral hip 
disorder.  To the contrary, normal hip findings were noted in 
a February 2004 MRI and an April 2004 VA examination report.  
Accordingly, equipoise is not shown, and the benefit of the 
doubt rule does not apply.  As such, the Board is unable to 
grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Nonetheless, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in March 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in the October 2007 
correspondence, the RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With that 
correspondence, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and 
associated private treatment records with the file.  Next, a 
specific VA medical opinion pertinent to the issue on appeal 
was obtained in April 2004.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral hip disorder is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


